Affirmed and Opinion Filed January 29, 2018.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01130-CV

                               BARBARA SIMMONS, Appellant
                                          V.
                               PRIORITY BANK, N.A., Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-00016-2015

                              MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Stoddart
                                   Opinion by Justice Stoddart

       Barbara Simmons appeals from a summary judgment in favor of Priority Bank, N.A. in

her wrongful foreclosure lawsuit. Simmons complains the trial court erred by granting summary

judgment on her claim that Priority misrepresented that she could refinance the mortgage on the

property. Priority responds that the only claim raised in Simmons’s live pleading was for

improper notice of the foreclosure sale and she has no pleading to support a misrepresentation

claim. We conclude Simmons’s pleading does not support a misrepresentation claim and affirm

the trial court’s judgment.

       Simmons filed suit to enjoin the foreclosure sale, claiming she did not receive notice of

sale. She obtained a temporary restraining order, but not a temporary injunction. When the

temporary restraining order expired, Priority again listed the property for foreclosure and
conducted the foreclosure sale. Afterwards, Priority filed a motion for summary judgment with

evidence describing the proceedings leading to the foreclose sale. Priority argued that notice was

properly sent to the property address, which was the last known address for Simmons, and that

Simmons was not entitled to injunctive relief because she never asserted a viable cause of action.

       Simmons filed a response to the motion for summary judgment and a declaration

explaining her attempts to renegotiate the debt and prevent foreclosure. Simmons lived in the

property following the deaths of her parents.        She is one of four siblings.    She stated a

representative of Priority told her she needed to have her siblings deed their interest in the

property to her in order for her to assume the note in her name. After her siblings deeded their

interests to her, she was told “the deal was done.” Later, however, Priority told her to stop

making payments so they could conduct a friendly foreclosure sale. She refused and continued

sending payments to Priority. At some point, Priority refused to accept the payments and

returned them. Simmons argued that the claim in her petition followed the elements of common

law misrepresentation and her declaration raised material fact issues on the elements of

misrepresentation.

       We review the grant of summary judgment de novo. Masterson v. Diocese of Nw. Tex.,

422 S.W.3d 594, 607 (Tex. 2013). A party moving for traditional summary judgment has the

burden to prove that there is no genuine issue of material fact and it is entitled to judgment as a

matter of law. TEX. R. CIV. P. 166a(c); Cantey Hanger, LLP v. Byrd, 467 S.W.3d 477, 481 (Tex.

2015). “When reviewing a summary judgment, we take as true all evidence favorable to the

nonmovant, and we indulge every reasonable inference and resolve any doubts in the

nonmovant’s favor.” Id. A party moving for no-evidence summary judgment must challenge

specific elements of the opponent’s claim or defense on which the opponent will have the burden

of proof at trial. TEX. R. CIV. P. 166a(i); Timpte Indus., Inc. v. Gish, 286 S.W.3d 306, 310 (Tex.

                                               –2–
2009). Once a party moves for no-evidence summary judgment, the court “must grant the

motion unless the respondent produces summary judgment evidence raising a genuine issue of

material fact.” TEX. R. CIV. P. 166a(i). Thus, to defeat a no-evidence motion for summary

judgment, the nonmovant is required to produce more than a scintilla of probative evidence

raising a genuine issue of material fact on each challenged element of its claim. See Gish, 286
S.W.3d at 310; see also TEX. R. CIV. P. 166a(i).

       Simmons alleged in her live pleading that she had equity in the property and had not

received notice of the foreclosure sale as required by the property code. She learned of the

pending sale when she attempted to discuss reinstatement of the loan with Priority. In her

pleading, she sought only injunctive relief against the sale. In connection with the request for an

injunction, she alleged she “reasonably relied on Defendant’s conduct and promises to allow

Plaintiff a period of time to address the issues of probating the estate of her parents and make

payments to Defendant.” Other than general relief, Simmons prayed only for a temporary

restraining order against foreclosure.

       Although she alluded to misrepresentation in her summary judgment response, Simmons

never amended her pleading to allege a cause of action for misrepresentation or seek relief for

that claim. Nothing in the record indicates that Priority understood a claim for misrepresentation

was alleged by Simmons or that the claim was actually tried by either party. Thus, that claim

was never presented to the trial court and Simmons’s arguments on appeal are not preserved.

See Jones v. Wal-Mart Stores, Inc., 893 S.W.2d 144, 147–48 (Tex. App.—Houston [1st Dist.]

1995, no writ) (holding evidence of an unpleaded cause of action will not defeat summary

judgment); See also Luna v. Gunter Honey, Inc., No. 09–05–207–CV, 2005 WL 3490126, at *1

(Tex. App.—Beaumont Dec. 22, 2005, pet denied) (mem. op.) (“[I]f the nonmovant raises a new

theory for the first time in its response to a motion for summary judgment, and does not amend

                                               –3–
its pleadings to include this additional theory of recovery, the new theory of recovery is not

considered at issue before the trial court when the trial court rules on the motion for summary

judgment.”); Lemke Concrete Constr. v. Emp’rs Mut. Cas. Co., No. 05-95-01259-CV, 1997 WL
78917, at *2 (Tex. App.—Dallas Feb. 26, 1997, no writ) (not designated for publication) (same).

       Because Simmons does not attack any ground for summary judgment on the only claim

before the trial court, she fails to establish reversible error. We affirm the trial court’s judgment.




                                                       /Craig Stoddart/
                                                       CRAIG STODDART
                                                       JUSTICE

161130F.P05




                                                 –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

BARBARA SIMMONS, Appellant                           On Appeal from the 429th Judicial District
                                                     Court, Collin County, Texas
No. 05-16-01130-CV         V.                        Trial Court Cause No. 429-00016-2015.
                                                     Opinion delivered by Justice Stoddart.
PRIORITY BANK, N.A., Appellee                        Justices Bridges and Fillmore participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee PRIORITY BANK, N.A. recover its costs of this appeal
from appellant BARBARA SIMMONS.


Judgment entered this 29th day of January, 2018.




                                               –5–